Citation Nr: 0323972	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
13, 1969 until April 2, 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2001 
rating decision of the Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.  

The veteran was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in November 2002.    

The Board notes that at the Board hearing in November 2002, 
the veteran's representative indicated that while PTSD had 
been diagnosed in the past, it appeared that the veteran 
might have other psychiatric disorders related to his 
military service.  Thus, the issue on appeal was 
recharacterized as entitlement to service connection for a 
psychiatric disability to include PTSD.   


REMAND

The Board finds that additional development is needed before 
the issue of entitlement to service connection for a 
psychiatric disability to include PTSD is decided.  The 
veteran contends that he has a psychiatric disability which 
first manifested in service.  At the hearing before the Board 
in November 2002, the veteran testified that in service, he 
spent three weeks in the Camp Pendleton Naval Hospital for 
psychiatric observation, and was subsequently "boarded" out 
of service. 

Review of the record reveals that the veteran's service 
medical records have not been located.  It appears that the 
RO only made one attempt to obtain the service medical 
records and the RO did not specifically request a search for 
the veteran's hospital records from the Naval Hospital in 
Camp Pendleton.  Thus, the Board finds that the RO should 
contact the National Personnel Records Center (NPRC) and ask 
the NPRC to conduct another search for the veteran's service 
medical records.  The RO should ask the NPRC to make a 
specific search for the veteran's clinical (hospital 
inpatient) records from the Naval Hospital in Camp Pendleton 
for the time period of February 1969 to April 1969.  The NPRC 
should conduct a search for the veteran's personnel file.  If 
the searches are unsuccessful, the RO should document this in 
the claims file.  

Review of the record reveals that the veteran indicated that 
he has been awarded Social Security disability benefits since 
1974.  The Board finds that the veteran's records from the 
Social Security Administration should be obtained and 
associated with the claims folder, since such records are 
relevant to the veteran's claim.    

Review of the record also shows that veteran is currently 
being treated for psychosis at the West Los Angeles and 
Bakersfield, California, VA medical facilities.  The veteran 
indicated at the November 2002 Board hearing that his memory 
is vague as to whom he sought treatment from since service.  
In light of such, the Board finds that the RO should conduct 
a search for VA treatment records dating back to 1969 from 
the above VA facilities in order to ascertain whether or not 
the veteran received earlier treatment for a psychiatric 
disability.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a VCAA 
letter.

2.  The RO should contact the NPRC and 
request a search for the veteran's 
service medical records.  A specific 
search should be made for the veteran's 
clinical (hospital inpatient) records 
from the Naval Hospital in Camp 
Pendleton for the time period of 
February 1969 to April 1969.  The NPRC 
should also conduct a search for the 
veteran's personnel file including a 
complete DA Form 20 and the records 
pertaining to the veteran's discharge.  
If no such service medical or personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  
3.  The RO should contact the Naval 
Hospital in Camp Pendleton and request 
copies of the veteran's clinical 
(hospital inpatient) records for the time 
period of February 1969 to April 1969 and 
associate any such records with the 
claims folder.  

4.  The RO should contact the Social 
Security Administration and request all 
documentation pertaining to the 
veteran's claim for benefits and any 
decision granting benefits including 
supporting medical records.  

5.  The RO should make an attempt to 
obtain the veteran's treatment records 
showing treatment of his psychiatric 
disability from 1969 to December 1997. 
from the West Los Angeles and 
Bakersfield, California VA facilities.  

6.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability 
to include PTSD.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




